United States Department of Labor
Employees’ Compensation Appeals Board
_______________________________________
B.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Dallas, TX, Employer
_______________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of the Solicitor, for the Director

Docket No. 09-1650
Issued: August 9, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 22, 2009 appellant filed a timely appeal from a May 19, 2009 merit decision of
the Office of Workers’ Compensation Programs denying her emotional condition claim.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the
case.1
ISSUE
The issue is whether appellant met her burden of proof to establish an emotional
condition arising in the performance of duty.
FACTUAL HISTORY
On May 29, 2008 appellant, then a 57-year-old supervisor of customer service, filed an
occupational disease claim for anxiety and panic attacks which she attributed to a hostile work
1

The record reflects that appellant has a separate emotional condition claim, Office File No. xxxxxx439, for
which she filed an appeal in Docket No. 09-1652.

environment. She first became aware of her condition on June 19, 2006 and realized its relation
to her employment on March 10, 2008. Appellant stopped work on March 10, 2008 and retired
as of September 30, 2008. The employing establishment controverted the claim.
In statements of record, appellant described the incidents giving rise to her emotional
condition. On multiple occasions, craft employees were reassigned and she had to perform
clerical duties. Appellant noted that she was an evening closing supervisor and, on occasion, the
morning carrier supervisor did not assign or clear all the mail for delivery and she would have to
direct carriers back out to deliver mail. She also alleged that her managers routinely failed to
provide adequate staffing levels. Although appellant had been informed that two clerks would
be assigned to her, they were often reassigned to work elsewhere when she reported to work.
She received a letter of warning on August 20, 2007 regarding a retail stock/craft audit of
August 13, 2007. Appellant alleged that she was short two craft employees who were pulled
from her unit and reassigned to work at another station. She alleged that Doug Timberlake, a
manager, was unconcerned with customer waiting times caused by the absence of the clerical
employees. On September 1, 2007 Mr. Timberlake placed a “voice of employee” letter on her
desk which was overdue and resulted in its untimely submission. On September 12, 2007
appellant was told to report to the University Station despite advising her managers that she had
a medical condition that precluded excessive walking or standing. On September 13, 2007 when
she reported to the University Station, she faxed a copy of her medical documents to an unknown
fax number. Thereafter, Mr. Timberlake allegedly stated that she was “a mess” during a
telephone conversation. Appellant reported this remark to Stephanie Harris, a manager, but
Mr. Timberlake never apologized. She noted that she had to work overtime and perform clerical
duties through September 15, 2007 and again from October 4 to 6, 2007. Appellant alleged that
she was not treated with dignity or respect.
Appellant was approved annual leave for January 2, 2008 but her manager, Linda Branch,
changed the leave to a nonscheduled day to avoid paying T-time for the New Years’ holiday. On
January 7, 2008 Ms. Branch had informed appellant that she was not scheduled to work the next
day but on January 9, 2008 called appellant at home inquiring why she had not come to work on
January 8, 2008. She allegedly yelled at appellant, telling her that she was absent without leave.
When appellant reported to work, she was paged to report to Ms. Branch’s office. Ms. Harris
was also in the office and asked appellant why she had not come to work the previous day. After
appellant explained, Ms. Harris referred to her as not being a “team player.” She stated that,
from February 6 to 12, 2008, only one clerk was assigned to her and that she did not have
sufficient help from the close out clerks.
Appellant was given a letter of warning on February 14, 2008, which she attributed to
retaliation for not falsifying express mail failures. Ms. Branch had instructed her to manually
correct the express entries so they would not appear as failures. Appellant stated that there were
19 express failures on February 13, 2008. On February 19, 2008 there were no close out clerks
and she performed clerical work all day. On February 20, 2008 appellant was instructed by
Ms. Branch to deliver mail from 5:30 to 9:00 p.m. and, when she informed Ms. Branch of her
chronic illness, she was still instructed to deliver mail. On March 3, 2008 she performed clerical
duties when Ms. Harris called the station to find out how many carriers there were. Appellant
contended that Ms. Harris was very rude and shouted at her. She stated that the clerks filed
grievances against her for crossing crafts.

2

On March 7, 2008 appellant was with a customer when Ms. Harris rudely interrupted her.
Ms. Harris again rudely interrupted her when appellant was with another customer. On March 8,
2008 appellant was left without a clerk due to instructions from supervisor Adell Tarver, who
was on leave and had communicated with her.2
Appellant was treated by Jesse C. Ingram, Ph.D., a clinical psychologist, who advised
that she was unable to work from May 21 to June 9, 2008 due to her mental state. She also
submitted a discharge order from Hickory Trail Hospital listing a diagnosis of major depressive
disorder and a March 10, 2008 emergency department discharge instruction that listed anxiety
and panic attack.
In a November 3, 2008 decision, the Office denied appellant’s claim for compensation
finding that she did not establish any compensable factors of employment.
Appellant’s attorney requested a telephonic hearing that was held on March 5, 2009. At
the hearing, appellant addressed stressful situations at work since 2004 and reiterated her
concerns about her workload.
In a May 19, 2009 decision, an Office hearing representative affirmed the November 3,
2008 decision.
LEGAL PRECEDENT
To establish a claim that an emotional condition arose in the performance of duty, a
claimant must submit the following: (1) medical evidence establishing that she has an emotional
or psychiatric disorder; (2) factual evidence identifying employment factors or incidents alleged
to have caused or contributed to the condition; and (3) rationalized medical opinion evidence
establishing that the identified compensable employment factors are causally related to the
emotional condition.3
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or illness
has some connection with employment but nevertheless does not come within the concept or
coverage of workers’ compensation. Where the medical evidence establishes that the disability
results from an employee’s emotional reaction to her regular or specially assigned employment
duties or to a requirement imposed by the employing establishment, the disability comes within
coverage of the Federal Employees’ Compensation Act. The same result is reached when the
emotional disability resulted from the employee’s emotional reaction to the nature of her work or
her fear and anxiety regarding her ability to carry out her work duties.4 By contrast, there are
disabilities having some kind of causal connection with the employment that are not covered
under workers compensation law because they are not found to have arisen out of employment,
2

Appellant also submitted a statement concerning the specific events of March 10, 2008. However, these events
concern a separate claim which the Board is adjudicating separately in appeal No. 09-1650.
3

D.L., 58 ECAB 217 (2006).

4

Ronald J. Jablanski, 56 ECAB 616 (2005); Lillian Cutler, 28 ECAB 125, 129 (1976).

3

such as when disability results from an employee’s fear of reduction-in-force or frustration from
not being permitted to work in a particular environment or hold a particular position.5
Administrative and personnel matters, although generally related to the employee’s
employment are administrative functions of the employer rather than the regular or specially
assigned work duties of the employee and are not covered under the Act.6 However, the Board
has held that where the evidence establishes error or abuse on the part of the employing
establishment in what would otherwise be an administrative matter, coverage will be afforded.7
In determining whether the employing establishment has erred or acted abusively, the Board will
examine the factual evidence of record to determine whether the employing establishment acted
reasonably.8
The Board has held that when working conditions are alleged as factors in causing an
emotional condition or disability, the Office as part of its adjudicatory function must make
findings of fact regarding which working conditions are deemed compensable factors of
employment and are to be considered by a physician when providing an opinion on causal
relationship and which working conditions are not deemed factors of employment and may not
be considered. If a claimant does implicate a factor of employment, the Office should then
determine whether the evidence of record substantiates that factor. When the matter asserted is a
compensable factor of employment and the evidence of record establishes the truth of the matter
asserted, the Office must base its decision on an analysis of the medical evidence.9
ANALYSIS
Appellant attributed her emotional condition in part to the reassignment of craft
employees. She contended that she did not have sufficient craft and had to perform craft and
letter carrier duties on various occasions in addition to her own as a supervisor. Appellant did
not specifically attribute her condition to any inability to perform her regular or specially
assigned duties under Cutler; rather, her statements focus on management’s failure to provide
adequate staffing levels.10 She generally related her emotional condition to her dissatisfaction
with management’s action in moving employees within the workplace and to her staffing
concerns. Appellant maintained that she was told by management she would be given two craft
employees to help her. The Board has held that the assignment of work or the manner in which a
5

Id.

6

See Matilda R. Wyatt, 52 ECAB 421 (2001); Thomas D. McEuen, 41 ECAB 387 (1990), reaff d on recon., 42
ECAB 556 (1991).
7

See William H. Fortner, 49 ECAB 324 (1998).

8

Ruth S. Johnson, 46 ECAB 237 (1994).

9

A.K., 58 ECAB 119 (2006); D.L., supra note 3.

10

Appellant did not specifically attribute her emotional condition to being overworked; rather that certain craft
employees were reassigned to work elsewhere by the time she reported to work. In noting that she worked overtime
in September and October 2007, she contended that she was not treated with dignity or respect. See Robert Breeden,
57 ECAB 622 (2006).

4

supervisor exercises his or her discretion are administrative matters that generally fall outside the
scope of the Act.11 This principle recognizes that a supervisor or manager must be allowed to
make decisions or perform duties that employees will, at times, dislike. Mere disagreement or
dislike of a supervisor’s management decision will not be compensable absent evidence of error
or abuse.
Appellant has not established error or abuse by her managers in reassigning craft
employees. The fact that she had to occasionally direct letter carriers back out to deliver mail if
the morning carrier supervisor did not assign or clear all the dispatches does not establish error or
abuse. While appellant asserted that management had promised additional clerks to assist her,
she did not submit sufficient evidence to establish error in this administrative matter. There is no
evidence to support that her employer was required to provide her with a certain number of craft
employees at certain times.
Appellant alleged that she was taken off the “Aweps team” and was treated with
disrespect by management when she would be assigned another task in the middle of an
assignment. She alleged being rudely interrupted by Ms. Harris while helping customers, and
not informed of certain managerial actions, such as not being informed of Ms. Tarver’s
instructions or Ms. Tarver taking over of two stations. Appellant’s reaction to these
administrative matters constitutes frustration from not being permitted to work in a particular
environment or to hold a particular position. As noted, the assignment of work duties is an
administrative matter and absent sufficient evidence of error or abuse is not a compensable factor
of employment. Appellant did not submit sufficient evidence to establish that she was treated
unreasonably or that her employer acted abusively in carrying out its administrative function in
these matters.
To the extent that
discrimination, the Board has
there must be some evidence
perceptions and feelings of
compensation. A claimant
evidence.13

appellant asserts these actions represented harassment or
held that, to give rise to a compensable disability under the Act,
that the harassment or discrimination did in fact occur.12 Mere
harassment or discrimination will not support an award of
must establish such allegations with probative and reliable

Appellant contended that she received several improper disciplinary actions pertaining to
two letters of warnings and that her leave request was not properly processed. She addressed
these actions in terms of harassment and discrimination. The Board finds that appellant’s
allegations regarding the two letters of warning and the handling of her leave request relate to
administrative or personnel matters,14 unrelated to her regular or specially assigned work duties.
Appellant has not submitted evidence establishing error or abuse by her managers in these
matters. She contended that she received a February 14, 2008 letter of warning in retaliation for
11

See Robert Knoke, 51 ECAB 319 (2000); Frank B. Gwozdz, 50 ECAB 434 (1999).

12

Anna C. Leanza, 48 ECAB 115 (1996).

13

M.D., 59 ECAB ___ (Docket No. 07-908, issued November 19, 2007).

14

See C.T., 60 ECAB ___ (Docket No. 08-2160, issued May 7, 2009).

5

failing to falsify express mail failures. The evidence of record does not establish appellant’s
contention as factual.
Appellant alleged that Ms. Harris told her she was not a team player and Mr. Timberlake
told her she was a mess. She alleged Mr. Timberlake placed an overdue “voice of employee”
letter on her desk which resulted in its untimely submission. Appellant also noted that
grievances were filed against her for crossing crafts. To the extent that she asserts these matters
were forms of harassment or retaliation, she did not substantiate her contentions with the
submission of probative evidence on these matters. As noted, mere perceptions are not
compensable. Appellant also did not submit any findings resulting from the grievances or Equal
Employment Opportunity complaints finding that her employer treated her abusively in such
matters.15 As such, her assertions are not substantiated and do not rise to the level of
compensable employment factors.
Appellant has not established a compensable employment factor giving rise to her
claimed emotional condition. Therefore, she did not meet her burden of proof.16
CONCLUSION
The Board finds that appellant did not establish that she sustained an emotional condition
arising in the performance of duty.

15

See Parley A. Clement, 48 ECAB 302 (1997) (grievances and EEO complaints, by themselves, do not establish
that workplace harassment or unfair treatment occurred).
16

As appellant has failed to establish a compensable employment factor, the Board need not address the medical
evidence of record. Marlon Vera, 54 ECAB 834 (2003).

6

ORDER
IT IS HEREBY ORDERED THAT the May 19, 2009 decision of the Office of
Workers’ Compensation Programs be affirmed.
Issued: August 9, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

